                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                               CHATTANOOGA DIVISION

   RICHARD DAVIS,                                )
                                                 )
          Plaintiff,                             )
                                                 )
   v.                                            )         Case No.: _______________
                                                 )
   PILGRIM’S PRIDE CORPORATION,                  )
                                                 )
          Defendant.                             )

                            DEFENDANT’S NOTICE OF REMOVAL

   TO:    THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF TENNESSEE

          COMES NOW Defendant Pilgrim’s Pride Corporation (“Defendant” or “Pilgrim’s

   Pride”), pursuant to 28 U.S.C. § 1441 et seq., and gives notice of the removal of this action

   from the Chancery Court for Hamilton County in the State of Tennessee to the United States

   District Court for the Eastern District of Tennessee.

                                  I.     Procedural Background

          1.      This case, styled Richard Davis v. Pilgrim’s Pride Corporation, was filed on

   or about January 7, 2019 in the Chancery Court for Hamilton County in the State of

   Tennessee. Defendant was served with the Summons and Complaint on January 17, 2019. A

   true and correct copy of all process, pleadings, and orders served upon Defendant is attached

   hereto as “Exhibit A.”

          2.      This removal has been timely filed because it is filed within thirty days of the

   date that Defendant was served with the Summons and Complaint. See 28 U.S.C. § 1446(b).




                                      1
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 1 of 8 PageID #: 1
          3.      This action against Defendant could have been originally filed in this Court

   pursuant to 28 U.S.C. § 1331 and § 1367.

          4.      The United States District Court for the Eastern District of Tennessee is the

   federal judicial district encompassing the Chancery Court for Hamilton County in the State

   of Tennessee, where this suit was originally filed. Venue is therefore proper under 28 U.S.C.

   § 123 and § 1441(a).

                                  II.    Grounds For Removal

          5.      Plaintiff’s disability discrimination cause of action, arising under the

   Americans with Disabilities Act (“ADA”) of 1990, 42 U.S.C. § 12101, as well as related

   state laws, is removable under 28 U.S.C. § 1441 because these claims originally could have

   been filed in this Court under 28 U.S.C. § 1331.

          6.      In his Complaint, Plaintiff states that Defendant discriminated against him and

   terminated his employment in violation of the ADA. Complaint at ¶ 21. He also claims that

   Defendant failed to provide him with reasonable accommodations and engage in the

   interactive process as required by the ADA. Complaint at ¶ 22. Finally, Plaintiff alleges that

   Defendant retaliated against him in violation of the ADA. Complaint at ¶ 23.

          7.      Under 28 U.S.C. § 1331, the “district courts shall have original jurisdiction of

   all civil actions arising under the … laws… of the United States.” “[A]ny civil action

   brought in a State court of which the district courts of the United States have original

   jurisdiction, may be removed by the defendant or the defendants, to the district court of the

   United States for the district and division embracing the place where such action is pending.”




                                      2
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 2 of 8 PageID #: 2
   28 U.S.C. § 1441(a). As Plaintiff’s allegations of discrimination and retaliation arise under

   the ADA, over which this Court has original jurisdiction, Plaintiff’s Complaint is proper for

   removal under § 1441. See, e.g., Ohio ex rel. Skaggs v. Brunner, 629 F.3d 527, 530 (6th Cir.

   2010) (“A complaint arises under federal law if it: (1) states a federal cause of action; (2)

   includes state-law claims that necessarily depend on a substantial and disputed federal issue .

   . . .”); Gaynor v. Miller, 205 F.Supp.3d 935, 946 (E.D. Tenn. 2016) (finding that removal

   was proper on the basis of federal question jurisdiction).

          8.      Additionally, Plaintiff’s disability claims under the Tennessee Disability Act

   and the Tennessee Human Rights Act are based on the same alleged conduct that Plaintiff

   describes in support of his claims under the ADA. Complaint at ¶¶ 21-23. A review of

   Plaintiff’s Complaint shows that Plaintiff’s state law claims are clearly based on his

   employment and simply mirror his federal claims.

          9.      Furthermore, Plaintiff’s claim of “worker’s compensation retaliation” is also

   based on his termination, the same alleged conduct providing the basis for his disability

   discrimination claims. Complaint at ¶19. Moreover, because the “Tennessee retaliatory

   discharge law” referenced by Plaintiff in ¶ 19 of his Complaint is common law, and not a

   state statute that “raises a novel or complex issue of State law” this Court may exercise

   supplemental jurisdiction over Plaintiff’s worker’s compensation retaliation claim. See 28

   U.S.C. § 1367(c)(1). The Sixth Circuit has held that claims arise under a state worker’s

   compensation law only when “(1) the workmen's compensation law created the cause of

   action or (2) the plaintiff's right to relief necessarily depends on resolution of a substantial




                                      3
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 3 of 8 PageID #: 3
   question of workmen's compensation law.” Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195

   (6th Cir. 2004). Neither of these conditions is present in this case. Tennessee’s worker’s

   compensation law does not create a cause of action for retaliatory discharge, and Plaintiff’s

   claims do not require this Court to answer a substantial question related to worker’s

   compensation law. See Gosnell v. Interstate Distrib. Co., 2009 U.S. Dist. LEXIS 29492, at

   *7 (E.D. Tenn. May 11, 2009) (holding plaintiff’s claim of retaliatory discharge following

   his request for worker’s compensation is a “standard common law tort claim of retaliatory

   discharge. That claim is removable.”).

          10.     As Plaintiff’s state law disability claims clearly arise from a common nucleus

   of operative facts as his federal claims, and his retaliation claim does not meet the criteria for

   claims arising under state law, this Court should exercise supplemental jurisdiction over

   these claims. See Complaint at ¶¶ 19, 21-23; see also 28 U.S.C. § 1367 (authorizing a

   federal court to exercise jurisdiction over state law “claims that are so related to claims in the

   action within such original jurisdiction that they form part of the same case or controversy”);

   United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966) (explaining that supplemental

   jurisdiction is proper when there is a claim involving a substantial federal question, which

   derives from a common nucleus of operative facts as the state claims); Aldini v. Kroger Co.,

   628 Fed. App’x 347, 352 (6th Cir. 2015) (finding no abuse of discretion in lower court’s

   decision to exercise jurisdiction over plaintiff’s state law claims, which were decided on the

   same facts and law as his ADA claims); Kleiber v. Honda of Am. Mfg., 485 F.3d 862, 867

   (6th Cir. 2007) (acknowledging that the district court had federal-question jurisdiction over




                                      4
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 4 of 8 PageID #: 4
   plaintiff’s ADA claim and supplemental jurisdiction over his state-law claims).

          11.     For the foregoing reasons, this Court has original federal question jurisdiction

   pursuant to 28 U.S.C. § 1331 and can exercise supplemental pendent jurisdiction over any

   state law claims pursuant to 28 U.S.C. § 1367.

                     III.    All Other Removal Prerequisites Have Been Satisfied

          12.     The Notice of Removal is filed within thirty days of service of the Summons

   and Complaint upon Defendant, thus it is timely under 28 U.S.C. § 1446(b).

          13.     Attached hereto and marked as “Exhibit A” are true and correct copies of the

   Complaint that was filed on or about January 7, 2019, and the summons served on Defendant

   in the civil action designated Case No. 19-0013.

          14.     Defendant has sought no similar relief with respect to this matter.

          15.     Venue is proper in this district under 28 U.S.C. § 1446(a) because this district

   and division embrace the place in which the removed action has been pending.

          16.     The prerequisites for removal under 28 U.S.C. § 1441 have been met.

          17.     Written notice of the filing of the Notice of Removal will be given to the

   adverse party as required by law.

          18.     A Notice of Filing Notice of Removal, with a copy of this Notice of Removal

   attached, will promptly be filed with the Chancery Court for Hamilton County in the State of

   Tennessee.

          19.     The allegations of this Notice of Removal are true and correct, this cause is

   within the jurisdiction of the United States District Court for the Eastern District of




                                      5
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 5 of 8 PageID #: 5
   Tennessee, and this cause is removable to the United States District Court for the Eastern

   District of Tennessee.

          20.     If any questions arise as to the propriety of the removal of this action,

   Defendant requests to present a brief and oral argument in support of their position that this

   case is removable.

                            IV.     Adoption and Reservation of Defenses

          21.     Nothing in this Notice of Removal shall be interpreted as a waiver or

   relinquishment of any of the removing Defendant’s right to assert any defense or affirmative

   matter, including, but not limited to, the defenses of (1) lack of jurisdiction over the person;

   (2) improper venue; (3) insufficiency of process; (4) insufficiency of service of process; (5)

   improper joinder of claims and/or parties; (6) failure to state a claim; (7) the mandatory

   arbitrability of some or all of the claims; (8) failure to join indispensable parties; or (9) any

   pertinent defense under the Tennessee or Federal Rules of Civil Procedure, any state or

   federal statute, or otherwise.

          WHEREFORE, the Defendant, desiring to remove this case to the United States

   District Court for the Eastern District of Tennessee, being the district of said Court for the

   county in which said action is pending, prays that the filing of this Notice of Removal shall

   effect the removal of said suit to this Court.




                                      6
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 6 of 8 PageID #: 6
                                      Respectfully submitted,

                                      /s/ Emily T. Vande Lune
                                      Emily T. Vande Lune, Esq.
                                      BRESSLER, AMERY & ROSS, P.C.
                                      2001 Park Place, Suite 1500
                                      Birmingham, AL 35203
                                      Phone: 205-820-8203
                                      Fax: 205-719-0500
                                      evandelune@bressler.com


                                      Counsel for Defendant
                                      Pro Hac Vice Admission Pending




                                      7
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 7 of 8 PageID #: 7
                                    CERTIFICATE OF SERVICE

          I, hereby certify that a true and correct copy of the foregoing was served on this the

   18th day of February, 2019, by filing the same with the Court to the following:


          Joshua Ward
          Kyle McDonald
          6400 Lee Highway, Suite 101
          Chattanooga, TN 37421
          Phone: (423) 697-4529
          Fax: (423) 634-8886
          josh@masseyattorneys.com
          kyle@masseyattorneys.com

          Attorneys for Plaintiff



                                                /s/ Emily T. Vande Lune___________
                                                OF COUNSEL




                                      8
Case 1:19-cv-00047-TRM-CHS Document 1 Filed 02/18/19 Page 8 of 8 PageID #: 8
